Action in indemnity by an insurer-subrogee to recover the amount paid in settlement of an action for personal injuries. Order dated July 22, 1941, denying plaintiff’s motion to strike out certain denials and the separate defenses in the answer of defendant Mertz, affirmed, without costs. No opinion. Order dated October 16, 1941, denying in part and granting in part plaintiff’s motion to strike out certain denials and the separate defenses in the answer of defendants Edelman, modified on the law by striking out the second ordering paragraph, and, as thus modified, the order is affirmed, with ten dollars costs and disbursements to respondents-appellants Edelman. The defenses do not appear on their faces to be insufficient in law, and their suspected falsity is' not sufficiently demonstrated by the limited showing of facts. The county clerk’s file in the action of Dukes v. Rosoff (No. 7443-1939) is' erroneously referred to as No. 7433 in the papers on appeal. It does not contain the public record evidence claimed in plaintiff’s moving affidavits. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.